Exhibit 10.2

Munawar H. Hidayatallah
c/o Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, Texas 77056

March 9, 2009

Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, TX 77056
Attention: Management of Allis-Chalmers Energy Inc.

Re: Waiver of 2009 Bonus

To the Management of Allis-Chalmers Energy Inc.:

Reference is made to that certain Employment Agreement dated effective as of
April 1, 2007, as amended, between Allis-Chalmers Energy Inc. (the “Company”)
and Munawar H. Hidayatallah (the “Employment Agreement”). Capitalized terms
used, but not otherwise defined, in this letter agreement, shall have the
meanings ascribed to such terms in my Employment Agreement.

Section 5(b) of my Employment Agreement provides, in relevant part:

(i) Executive shall be eligible to receive an annual bonus equal to 100% of
Executive’s salary if the Company’s Compensation Committee determines that the
Company has met the performance goals established by the Compensation Committee.
Such performance goals shall be established no later than ninety days after the
first day of the performance year (provided that the outcome is substantially
uncertain at the time the criteria are established). The annual bonus (other
than a bonus for the final year of the term of this Agreement) shall be subject
to Executive’s continued employment on the date of payment (other than by reason
of death or Disability), and shall be paid as soon as practicable after the
Compensation Committee determines that the performance goals were satisfied but
in no event later than two-and-one-half months following the applicable
performance year. Such bonus shall be paid in cash or, at the option of
Executive, made by written election filed by Executive with the Company
Secretary by the last day of the performance year in shares of the Company’s
Common Stock (for such purpose the shares shall be valued at “Fair Market Value”
(as defined in the Incentive Plan) at the payment date).

(ii) In addition, Executive shall be entitled to receive such other incentive
bonuses as may be provided in management incentive bonus plans adopted from time
to time by Company.

 

1



--------------------------------------------------------------------------------



 



By this letter, I hereby waive my right to any bonus described in Section 5(b)
of my Employment Agreement for calendar year 2009.

The waiver provided here is for any bonus due to me under my Employment
Agreement for the calendar year 2009 only and does not constitute a waiver of
any other compensation for which I am eligible under my Employment Agreement,
including any benefits or awards pursuant to any benefit plan of the Company.

This waiver shall be governed by the laws of the State of Texas without
reference to its conflicts of law principles. This waiver may be executed by
facsimile or email transmission and in one or more counterparts, each of which
shall constitute an original and which, together, shall constitute on
instrument.

Sincerely,

/s/ Munawar H. Hidayatallah
Munawar H. Hidayatallah

Accepted and Agreed:

Allis-Chalmers Energy Inc.

/s/ Theodore F. Pound III
Theodore F. Pound III
General Counsel and Secretary


 

2



--------------------------------------------------------------------------------



 



Victor M. Perez
c/o Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, TX 77056

March 9, 2009

Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, TX 77056
Attention: Management of Allis-Chalmers Energy Inc.

Re: Waiver of 2009 Bonus

To the Management of Allis-Chalmers Energy Inc.:

Reference is made to that certain Employment Agreement dated effective as of
April 3, 2007 between Allis-Chalmers Energy Inc. (the “Company”) and Victor M.
Perez (the “Employment Agreement”). Capitalized terms used, but not otherwise
defined, in this letter agreement, shall have the meanings ascribed to such
terms in my Employment Agreement.

Section 5(b) of my Employment Agreement provides, in relevant part:

Executive shall be entitled to receive a bonus equal to a maximum of 50% of his
Salary based upon the achievement of goals set forth in Schedule A attached
hereto (which shall be amended each year in the discretion of the Company). Such
bonus shall be paid annually within 30 days after the completion of the
Company’s audited financial statements for each year. Executive shall also be
eligible to receive from Company such annual management incentive bonuses as may
be provided in management incentive bonus plans adopted from time to time by
Company.

By this letter, I hereby waive my right to any bonus described in Section 5(b)
of my Employment Agreement for calendar year 2009.

The waiver provided here is for any bonus due to me under my Employment
Agreement for the calendar year 2009 only and does not constitute a waiver of
(a) any increase to my Salary for calendar year 2009 or any subsequent years
that my Employment Agreement is in effect or (b) any other compensation for
which I am eligible under my Employment Agreement, including any benefits or
awards pursuant to any benefit plan of the Company.

 

3



--------------------------------------------------------------------------------



 



This waiver shall be governed by the laws of the State of Texas without
reference to its conflicts of law principles. This waiver may be executed by
facsimile or email transmission and in one or more counterparts, each of which
shall constitute an original and which, together, shall constitute on
instrument.

Sincerely,

/s/ Victor M. Perez
Victor M. Perez

Accepted and Agreed:

Allis-Chalmers Energy Inc.

/s/ Theodore F. Pound III
Theodore F. Pound III
General Counsel and Secretary


 

4



--------------------------------------------------------------------------------



 



Theodore F. Pound III
c/o Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, TX 77056

March 9, 2009

Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, TX 77056
Attention: Management of Allis-Chalmers Energy Inc.

Re: Waiver of 2009 Bonus

To the Management of Allis-Chalmers Energy Inc.:

Reference is made to that certain Employment Agreement dated effective as of
December 3, 2007, between Allis-Chalmers Energy Inc. (the “Company”) and
Theodore F. Pound III (the “Employment Agreement”). Capitalized terms used, but
not otherwise defined, in this letter agreement, shall have the meanings
ascribed to such terms in my Employment Agreement.

Section 5(b) of my Employment Agreement provides, in relevant part:

Executive shall be entitled to receive a cash bonus equal to 50% of his Salary
on an annual basis. Such bonus shall be paid annually within 30 days after the
completion of the Company’s audited financial statements for each year.
Executive shall also be eligible to receive from Company such additional annual
management incentive bonuses as may be provided in management incentive bonus
plans adopted from time to time by Company.

By this letter, I hereby waive my right to any bonus described in Section 5(b)
of my Employment Agreement for calendar year 2009.

The waiver provided here is for any bonus due to me under my Employment
Agreement for the calendar year 2009 only and does not constitute a waiver of
(a) any increase to my Salary for calendar year 2009 or any subsequent years
that my Employment Agreement is in effect or (b) any other compensation for
which I am eligible under my Employment Agreement, including any benefits or
awards pursuant to any benefit plan of the Company.

 

5



--------------------------------------------------------------------------------



 



This waiver shall be governed by the laws of the State of Texas without
reference to its conflicts of law principles. This waiver may be executed by
facsimile or email transmission and in one or more counterparts, each of which
shall constitute an original and which, together, shall constitute on
instrument.

Sincerely,

/s/ Theodore F. Pound III
Theodore F. Pound III

Accepted and Agreed:

Allis-Chalmers Energy Inc.

/s/ Munawar H. Hidayatallah
Munawar H. Hidayatallah
Chairman and Chief Executive Officer


 

6



--------------------------------------------------------------------------------



 



David Bryan
c/o Strata Directional Technology LLC
911 Regional Park Drive
Houston, Texas 77060

March 9, 2009

Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, TX 77056
Attention: Management of Allis-Chalmers Energy Inc.

Re: Waiver of 2009 Bonus

To the Management of Allis-Chalmers Energy Inc. (“Allis-Chalmers”):

Reference is made to that certain Employment Agreement dated effective as of
July 1, 2007, as amended, between Strata Directional Technology LLC (fka Strata
Directional Technology, Inc.) (the “Company”) and David Bryan (the “Employment
Agreement”). Capitalized terms used, but not otherwise defined, in this letter
agreement, shall have the meanings ascribed to such terms in my Employment
Agreement.

Section 5(b) of my Employment Agreement provides, in relevant part:

Executive shall be entitled to receive a bonus equal to a maximum of 100% of his
salary if the Company achieves its budgeted EBITDA goals as determined by the
Chief Executive Officer of Allis-Chalmers and the Compensation Committee of the
Board of Directors. Such bonus shall be paid annually within 30 days following
Allis-Chalmer’s release of its audited financial statements for each fiscal year
during the term hereof. Executive shall also be eligible to receive from Company
such other annual management incentive bonuses as may be provided in management
incentive bonus plans adopted from time to time by Company.

By this letter, I hereby waive my right to any bonus described in Section 5(b)
of my Employment Agreement for fiscal year 2009 to be paid calendar year 2010.

The waiver provided here is for any bonus due to me under my Employment
Agreement for the fiscal year 2009 only and does not constitute a waiver of
(a) any increase to my Salary for fiscal year 2009 or any subsequent years that
my Employment Agreement is in effect or (b) any other compensation for which I
am eligible under my Employment Agreement, including any benefits or awards
pursuant to any benefit plan of Allis-Chalmers.

 

7



--------------------------------------------------------------------------------



 



This waiver shall be governed by the laws of the State of Texas without
reference to its conflicts of law principles. This waiver may be executed by
facsimile or email transmission and in one or more counterparts, each of which
shall constitute an original and which, together, shall constitute on
instrument.

Sincerely,

/s/ David Bryan                                                   
David Bryan

Accepted and Agreed:

Allis-Chalmers Energy Inc.

/s/ Theodore F. Pound III                                   
Theodore F. Pound III
Vice President and Secretary

Strata Directional Technology LLC

/s/ Theodore F. Pound III                                   
Theodore F. Pound III
Vice President and Secretary

 

8



--------------------------------------------------------------------------------



 



Terrence P. Keane
c/o Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, TX 77056

March 9, 2009

Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, TX 77056
Attention: Management of Allis-Chalmers Energy Inc.

Re: Waiver of 2009 Bonus

To the Management of Allis-Chalmers Energy Inc. (“Allis-Chalmers”):

Reference is made to that certain Employment Agreement dated effective as of
July 1, 2007, as amended, between AirComp LLC (the “Company”) and Terrence P.
Keane (the “Employment Agreement”). Capitalized terms used, but not otherwise
defined, in this letter agreement, shall have the meanings ascribed to such
terms in my Employment Agreement.

Section 5(b) of my Employment Agreement provides, in relevant part:

Executive shall be entitled to receive a bonus equal to (i) 50% of his annual
base salary if the Company achieves its budgeted EBITDA goals for the six month
period between January 1, 2008 through June 30, 2008, and (ii) 50% of his annual
base salary if the Oilfield Services segment of Allis-Chalmers achieves its
budgeted EBITDA goals for the six month period between July 1, 2008 though
December 31, 2008. For fiscal years 2009 and 2010, Executive shall be entitled
to a bonus equal to 100% of his annual base salary if the Oilfield Services
segment of Allis-Chalmers meets its budgeted EBITDA goals established for those
years. All EBITDA goals shall be as established by the Chief Executive Officer
and Compensation Committee of Allis-Chalmers. Such bonus shall be paid annually
within 30 days following Allis-Chalmers’ release of its audited financial
statements for each fiscal year during the term hereof. Executive shall also be
eligible to receive from Allis-Chalmers such other annual management incentive
bonuses as may be provided in management incentive bonus plans adopted from time
to time by Allis-Chalmers.

By this letter, I hereby waive my right to any bonus described in Section 5(b)
of my Employment Agreement for calendar year 2009.

 

9



--------------------------------------------------------------------------------



 



The waiver provided here is for any bonus due to me under my Employment
Agreement for the calendar year 2009 only and does not constitute a waiver of
(a) any increase to my Salary for calendar year 2009 or any subsequent years
that my Employment Agreement is in effect or (b) any other compensation for
which I am eligible under my Employment Agreement, including any benefits or
awards pursuant to any benefit plan of the Company.

This waiver shall be governed by the laws of the State of Texas without
reference to its conflicts of law principles. This waiver may be executed by
facsimile or email transmission and in one or more counterparts, each of which
shall constitute an original and which, together, shall constitute on
instrument.

Sincerely,

/s/ Terrence P. Keane
Terrence P. Keane

Accepted and Agreed:

Allis-Chalmers Energy Inc.

/s/ Munawar H. Hidayatallah
Munawar H. Hidayatallah
Chairman and Chief Executive Officer


AirComp LLC

/s/ Theodore F. Pound III
Theodore F. Pound III
Vice President and Secretary


 

10



--------------------------------------------------------------------------------



 



Mark Patterson
c/o Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, Texas 77056

March 9, 2009

Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, TX 77056
Attention: Management of Allis-Chalmers Energy Inc.

Re: Waiver of 2009 Bonus

To the Management of Allis-Chalmers Energy Inc.:

Reference is made to that certain Employment Agreement dated effective as of
January 1, 2008 between Allis-Chalmers Energy Inc. (the “Company”) and Mark
Patterson (the “Employment Agreement”). Capitalized terms used, but not
otherwise defined, in this letter agreement, shall have the meanings ascribed to
such terms in my Employment Agreement.

Section 5(b) of my Employment Agreement provides, in relevant part:

Executive shall be entitled to receive a bonus in an amount up to 100% of his
Salary on an annual basis upon meeting the budgeted EBITDA goals as determined
by the Chief Executive Officer of the Company and the Compensation Committee.
Such bonus shall be paid annually within 30 days after the completion of the
Company’s audited financial statements for each year. Executive shall also be
eligible to receive from Company such additional annual management incentive
bonuses as may be provided in management incentive bonus plans adopted from time
to time by Company.

By this letter, I hereby waive my right to any bonus described in Section 5(b)
of my Employment Agreement for calendar year 2009.

The waiver provided here is for any bonus due to me under my Employment
Agreement for the calendar year 2009 only and does not constitute a waiver of
(a) any increase to my Salary for calendar year 2009 or any subsequent years
that my Employment Agreement is in effect or (b) any other compensation for
which I am eligible under my Employment Agreement, including any benefits or
awards pursuant to any benefit plan of Allis-Chalmers.

 

11



--------------------------------------------------------------------------------



 



This waiver shall be governed by the laws of the State of Texas without
reference to its conflicts of law principles. This waiver may be executed by
facsimile or email transmission and in one or more counterparts, each of which
shall constitute an original and which, together, shall constitute on
instrument.

Sincerely,

/s/ Mark Patterson
Mark Patterson

Accepted and Agreed:

Allis-Chalmers Energy Inc.

/s/ Theodore F. Pound III
Theodore F. Pound III
Vice President and Secretary


 

12